Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.  Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-4, 6-8 and 19, drawn to an isolated peptide having CTL inducibility, composition thereof and diagnostic kit comprising said peptide, classified in CPC C07K 7/00 and A61K 39/0011.  

II. Claims 5, 17 and 18, drawn to an isolated polynucleotide [sequence] encoding a peptide, a vector comprising said [poly]nucleotide sequence, and a host cell transformed or transfected with said vector, classified in CPC C07H 21/00, C12N 15/86 and C12N 2510/02, respectively.  

III. Claim 9, drawn to a method for inducing an APV, classified in CPC A61K 2039/5154.

IV. Claim 10, drawn to a method for inducing a CTL comprising the recited steps, classified in CPC C12N 2502/1114.

V. Claims 11 and 12, drawn to an isolated APC, classified in CPC C12N 2502/1121 and C12N 2502/1157.

VI. Claims 13 and 14, drawn to an isolated CTL, classified in CPC C12N 5/0638.

VII. Claim 15, drawn to a method of inducing an immune response against a cancer in a subject comprising administering to the subject a composition comprising a peptide, classified in CPC A61K 39/0011.

VIII. Claim 16, drawn to an antibody or immunologically active fragment thereof against a peptide, classified in CPC C07K 16/40.

 IX. Claim 20, drawn to a method of screening for a peptide having an ability to induce a CTL comprising the recited steps, classified in CPC G01N 33/57492. 

2.  Inventions I, II, V, VI and VIII and are directed to related products.
The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect as follows.  The peptide of Invention I is comprised of amino acid residues, whereas a polynucleotide sequence of Invention II is comprised of nucleic 

3.  Inventions III, IV, VII and IX are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed use different method steps and ingredients, thereby having a materially different design, mode of operation, function, or effect.  For example, the method of Invention III contacts and APC with a peptide, thereby binding the peptide to a MHC molecule on the surface of the APC, whereas the method of Invention IV induced a CTL by co-culturing a T cell with an APC, whereas the method of Invention VII induces an immune response in vivo by administering a composition comprising a peptide, whereas the method of Invention IX screens for a peptide analog that has ability to induce a CTL.

4.  Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in an in vitro detection assay or in an in vivo method of inducing an immune response.

5.  Inventions V and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in an in vitro detection assay.  

6.  Inventions IV and V are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by introducing encoding sequence for the peptide into the APC.
VI and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by isolating a CTL from an immunized peripheral blood sample.  
 
8.  Inventions I and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in an in vitro detection assay.  

9.  Inventions I and IX are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in an in vitro detection assay.  

10.  Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

The inventions have different classification. 

11.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.

Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

12. This application contains claims directed to or generic to the following patentably distinct species:

Of Invention I:  elect a specific species of peptide, i.e., a specific SEQ ID NO or a fully defined variant thereof.

Of Invention II: elect a specific species of polynucleotide [sequence] encoding a specific peptide, i.e., elect a specific SEQ ID NO for the peptide or for a fully defined variant thereof.

Of invention III: elect a specific species of peptide to be used in the claimed method, i.e., a specific SEQ ID NO or a fully defined variant thereof.
.

Of Invention IV: a specific species of APC to be used in the claimed method, wherein the APC presents a specific peptide in an HLA/peptide complex, i.e., a specific SEQ ID NO or a fully defined variant thereof.

Of Invention V:  a specific species of APC, wherein the APC presents a specific peptide in an HLA/peptide complex, i.e., a specific SEQ ID NO or a fully defined variant thereof.

Of Invention VI:  a specific species of CTL that targets a specific peptide, i.e., a specific SEQ ID NO or a fully defined variant thereof.


Of Invention VII:  a specific composition comprising a specific species of peptide to be administered in the claimed method, i.e., a specific SEQ ID NO or a fully defined variant thereof.

Of Invention VIII:  a specific species of an antibody or immunologically active fragment thereof against a specific species of peptide, i.e., a specific SEQ ID NO or a fully defined variant thereof.

Invention IX:  a specific species of candidate peptide variant that is fully defined to be used in the claimed method, and also indicate the wild-type peptide by sequence identifier. 

The species are independent or distinct because: (1) the peptide sequences encoding them are different amino acid sequences that when bound to an HLA/MHC molecule, bind to a different T cell receptor; the polynucleotide sequences encoding these peptides are different sequences.  The different peptide or nucleic acid sequences must be searched separately against protein or nucleic acid databases, respectively.  (2) The different APCs comprise different peptide ligands on their surfaces. (3) The different CTLs comprises are differently restricted by HLA/MHC-peptide complexes and comprise differently restricted TCRs.  (4) The different antibodies/immunologically active fragments thereof are specific for different peptides. (5) The host cells or vectors comprising the different nucleic acid sequences comprise encoding sequences that are different and encode different peptides. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims    are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

13. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

14.  The Examiner has required restriction between product or apparatus claims and process claims. Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.

15. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The Examiner can normally be reached on M, T, Th, F.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644